No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 1 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 2 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 3 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 4 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 5 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 6 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 7 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 8 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 9 of
                                        11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 10 of
                                         11
No. 3:18-bk-00765   Doc 138   Filed 11/10/20   Entered 11/10/20 09:20:16   Page 11 of
                                         11
